The opinion of the Court was delivered, August, 1855, by
Blace, J.
Here was a sale of land made under an order of the Orphans’ Court at less than twenty per cent, of its value; The Court felt some natural indignation against the person by whom this sacrifice had been caused; but seeing no proof of misconduct by the purchaser himself, they reluctantly confirmed it.
The counsel for the appellant has brought to our notice an irregularity, which, if they had pointed it out to the Court below, would no doubt have saved them the trouble of coming here with the case. There were no terms of sale prescribed at the time the order was made. This was an omission which the administrator had no right to supply by terms of his own making. It is true that the Court after the sale could approve of the terms nunc pro tunc ; but they could disapprove of them also, and refuse to confirm for that reason alone. When a sale has been thus irregularly made, the Orphans’ Court has the whole subject in its power, and unless the conscience of the judge be satisfied with the result as being the best for all parties that can probably be reached, he ought to order a new proceeding instead of amending the old one. An appeal from the Orphans’ Court brings the entire subject *513before us, and we may do ail that that Court could have done. Seeing that this sale might have been set aside, then, we order it to be done here.
The decree of the Orphans’ Court of Bucks county is reversed — the sale is set aside, and the record remitted for such further proceeding as may be proper.